Citation Nr: 0607660	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-41 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left eye injury 
residuals.

2.  Entitlement to an increased disability rating for status 
post patella bursectomy, right knee, with degenerative joint 
disease, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
fracture residuals, with minimal displacement of the distal 
ends of the third and fourth metatarsals, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and her son


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  The case is currently under the regional office 
jurisdiction of the St. Petersburg, Florida RO.

Procedural history

The veteran served on active duty from November 1979 to July 
1982, and from June 1988 to August 1994.

In a May 1995 rating decision, the Atlanta RO, in pertinent 
part, granted service connection for right knee and left foot 
disabilities, each of which was awarded a noncompensable 
(zero percent) disability rating.   The RO also denied 
service connection for right eye injury residuals.  The 
veteran indicated disagreement with those determinations and, 
after being issued a statement of the case, perfected her 
appeal of those issues by submitting a substantive appeal (VA 
Form 9) in June 1996.  She testified at a personal hearing 
which was held at the Atlanta RO in September 1997.  A 
transcript of that hearing is of record.

In a May 1998 rating decision, the Atlanta RO increased the 
ratings for the veteran's service-connected right knee and 
left foot disabilities to 10 percent each.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the St. Petersburg RO, in June 2002.  A 
transcript of that hearing has been associated with the 
veteran's VA claims file.  

In March 2004, the Board remanded these issues for additional 
development.  In June 2005, the St. Petersburg RO issued a 
supplemental statement of the case which continued to deny 
the claims.  The veteran's claims folder has been returned to 
the Board for additional evidentiary development.

Issues not on appeal

Among the issues remanded by the Board in March 2004 was 
entitlement to service connection for headaches.  In a June 
2005 rating decision, the St. Petersburg RO granted service 
connection for headaches and assigned a noncompensable (zero 
percent) rating therefor.  The veteran, as of this date, is 
not shown to have indicated disagreement with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

The final issue remanded by the Board in March 2004 was 
entitlement to an increased disability rating for service-
connected hemorrhoids.  In August 2004, at the request of the 
veteran, the appeal as to the claim of entitlement to an 
increased disability rating for service-connected hemorrhoids 
was dismissed by the Board.  See 38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 20.202, 20.204. 

In addition, other claims developed during the course of the 
adjudication of the issues listed above are not before the 
Board.  The only issues remaining on appeal are those listed 
above and discussed below.

FINDINGS OF FACT

1.  A current right eye disability is not shown by competent 
clinical evidence.

2.  Right knee subluxation or lateral instability is not 
shown on current clinical evidence.  Right knee degenerative 
changes are manifested primarily by x-ray evidence of 
arthritis, with full range of motion from 0 (zero) degrees to 
90 degrees on clinical examination.

3.  Disability of the left foot is manifested primarily by 
subjective and objective evidence of pain.

4.  The evidence in this case does not show marked 
interference with employment or frequent periods of 
hospitalization due to either the veteran's service-connected 
right knee or left lower extremity disabilities, so as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  Right eye injury residuals were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.304 (2005).

2.  The criteria for an increased disability rating for 
service-connected status post patella bursectomy, right knee, 
with degenerative joint disease, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2005).

3.  The criteria for an increased disability rating for 
service-connected fracture residuals, with minimal 
displacement of the distal ends of the third and fourth 
metatarsals, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code  5284 (2005).

4.  The criteria for an increased disability rating for the 
veteran's service-connected right knee and left foot 
disabilities on an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right eye 
injury residuals, specifically noting that she had a right 
eye corneal abrasion while in service, and has had right eye 
problems since that incident.  She is also seeking increased 
disability ratings for his service-connected right knee and 
left foot disabilities, alleging that she deals with 
persistent right knee and left lower extremity impairment 
that is more severe than reflected by the current ratings 
assigned therefor.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  Although all of the evidence in the 
claims file may not be specifically cited in the Board's 
decision, the Board has reviewed and considered all of the 
evidence in the claims file in reaching its conclusion.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
VCAA [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)]. The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims. Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2005) [reasonable doubt to be resolved in 
veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the May 
1995 and May 1998 rating actions, in the statement of the 
case issued in May 1995, and in the supplemental statements 
of the case issued in June 1996, January 1998, May 1998, 
March 2002, and June 2005, of the relevant law and 
regulations pertaining to her claims.

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claims in a letter dated in 
February 2005.  This letter advised the veteran of the 
provisions relating to the VCAA.  She was advised that VA 
would make reasonable efforts to help her obtain evidence 
necessary to support her claims, and would try to help her 
obtain medical records, employment records, or records from 
other federal agencies.  She was specifically advised that 
she was to provide VA with enough information about these 
records so that they could be requested from the person or 
agency who had them, and that she was to tell VA about any 
additional information or evidence that she wanted VA to 
attempt to obtain on his behalf.  She was furnished with VA 
Form 21-4142, Authorization for Release of Information.  In 
addition, she was advised that VA was responsible for 
obtaining relevant records from any federal agency, to 
include records from the military, from VA medical centers 
including private facilities where VA authorized treatment, 
or the Social Security Administration.  She was notified 
that, on her behalf, VA would make reasonable efforts to 
obtain relevant records not held by any federal agency, to 
include records from state or local governments, private 
doctors and hospitals, or current or former employers.  In 
the supplemental statement of the case furnished to her in 
June 2005, the provisions of 38 C.F.R. § 3.159, which pertain 
to VCAA procedures and obligations, were set forth; these 
regulations, at 38 C.F.R. § 3.159(b), stipulate that "VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim", 
thereby satisfying the "give us all you have" standard of 
Quartuccio.   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes the requirements of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), whereby the Court appeared 
to indicate that a claimant is to be provided with VCAA 
notice prior to adjudication of his or her claim.  The 
veteran's claim was initially considered by the RO in May 
1995, many years prior to the promulgation of the VCAA.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error. See VAOGCPREC 7-2004.  

Crucially, the RO re-adjudicated the veteran's claims in June 
2005, as reflected by the supplemental statement of the case 
issued in that month, subsequent to the issuance of the VCAA 
letter in February 2005 and after the veteran had been 
accorded the opportunity to provide additional evidence and 
argument.  Thus, any prejudice to the veteran due to the 
timing of the VCAA notice has been rectified.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and her 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  In that 
regard, the Board notes that the evidence includes VA medical 
records and the reports of VA examinations.  The veteran has 
not identified any existing and unobtained evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of her claims.  She presented testimony 
at hearings both at the RO and before the undesigned Veterans 
Law Judge.    

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for left eye injury 
residuals.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Current disability

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists]. 

A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

With respect to element (1), current disability, there is no 
competent medical evidence that a right eye disability is 
currently manifested, nor is there is any current evidence of 
impairment that is considered to be a symptom of any such 
disorder, and in particular impairment that is considered to 
be a residual of an in-service eye injury.

The report of the most clinical evaluation of the veteran's 
eyes, which was that conducted by VA in November 1997, notes 
a history of right eye corneal abrasion, but indicates 
diagnoses to include history of right corneal abrasion, and 
complaints of symptoms, with "[n]o stigmata present at this 
exam."  Right eye vision was recorded as 20/20.  The report 
does note that the veteran also complained of burning and 
itching bilaterally, with a diagnosis of blepharitis.  The 
medical evidence does not demonstrate, however, that a 
bilateral eye disability is, or can be, a residual of or 
otherwise related to a unilateral eye injury.

To the extent that the veteran is herself asserting that she 
in fact does have a right eye disability due to an in-service 
right eye injury, it is now well established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
Court cases cited by the Board above, as well as the decision 
of the United States Court of Appeals for the Federal Circuit 
in Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998), and 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The 
November 1997 VA examination report does not reflect the 
presence of any right eye impairment attributable to, or 
otherwise a residual of, a right eye injury.  In the absence 
of evidence of a diagnosed right eye disability, Hickson 
element (1) is not met and service connection may not be 
granted for this disorder on this basis alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records show that she 
was accorded treatment for a right eye abrasion in February 
1982.  The medical evidence demonstrates the incurrence of an 
in-service right eye injury, and Hickson element (2) is 
thereby met.  

With respect to the third element, medical nexus, in the 
absence of a diagnosis of current disability, there cannot be 
a medical nexus, and there is in fact none of record with 
regard to this claim.  That is, there cannot be a nexus 
between two elements when only one element exists.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed right eye disability, characterized as 
residuals of a right eye injury, in view of the absence of 
evidence indicating that such a disability is manifested at 
this time.  A preponderance of the evidence is against this 
claim, and the benefits sought on appeal as to that claim is 
accordingly denied.

2.  Entitlement to an increased disability rating for 
service-connected status post patella bursectomy, right knee, 
with degenerative joint disease, currently evaluated as 10 
percent disabling.

The veteran is seeking an increased disability rating for her 
service-connected right knee disability, which has been 
characterized as status post patella bursectomy, with 
degenerative joint disease, and which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5257.  

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's right knee disability is currently rated by the 
RO under Diagnostic Code 5257.  As indicated above, this 
diagnostic code pertains to impairment of the knee manifested 
by subluxation or instability.  The veteran complained of 
instability on VA examination in February 2005.  Diagnostic 
Code 5257 is accordingly an appropriate diagnostic code by 
which to evaluate the veteran's right knee disability, 
particularly based on her complaints pertinent to the 
diagnostic criteria enumerated therein.

The veteran's right knee disability is also deemed to 
encompass, for rating purposes, degenerative changes, which 
changes have been clinically identified by X-ray studies.  
Degenerative changes (arthritis) are rated under Diagnostic 
Code 5003 in accordance with limitation of motion of the 
affected joint or joints.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic 
Codes 5260 and 5261 are those diagnostic codes that pertain 
to range of motion of the knee, and are accordingly for 
application.   

Accordingly, Diagnostic Codes 5257, 5003, 5260 and 5261 are 
deemed by the Board to be the most appropriate codes with 
regard to the veteran's claim for an increased rating for her 
service-connected right knee disability.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code or codes would be more appropriate, and the 
veteran has not requested that another diagnostic code be 
used.  

Schedular criteria

Under Diagnostic Code 5257, impairment of the knee manifested 
by slight recurrent subluxation or lateral instability is 10 
percent disabling, impairment of the knee manifested by 
moderate recurrent subluxation or lateral instability is 20 
percent disabling, and impairment of the knee manifested by 
severe recurrent subluxation or lateral instability is 30 
percent disabling.  

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  
See 38 C.F.R. § 4.6 (2005).  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc." See Webster's New World Dictionary, Third 
College Edition (1988), 871.

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  See also 38 
C.F.R. § 4.45 [the knee is considered to be a major joint].

Under Diagnostic Code 5260, leg flexion limited to 60 degrees 
is noncompensable, leg flexion limited to 45 degrees is 10 
percent disabling, leg extension limited to 30 degrees is 20 
percent disabling, and leg flexion limited to 15 degrees is 
30 percent disabling.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, leg extension 
limited to 5 degrees is noncompensable, leg extension limited 
to 10 degrees is 10 percent disabling, leg extension limited 
to 15 degrees is 20 percent disabling, leg extension limited 
to 20 degrees is 30 percent disabling, leg extension limited 
to 30 degrees is 40 percent disabling, and leg extension 
limited to 45 degrees is 50 percent disabling.

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 (zero) degrees.  
See 38 C.F.R. § 4.71, Plate II (2005).

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 (arthritis) and 5257 
(instability), and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14 (2005).  See VAOPGCPREC 23-97 (July 1, 1997) and 
VAOPGCPREC 09-98 (August 14, 1998).  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2005).

Analysis

Schedular rating

The most recent evaluation of the veteran's right knee 
disability, which is the report of a VA examination conducted 
in February 2005, shows that she exhibited passive right knee 
range of motion from 0 (zero) degrees to 90 degrees, without 
additional limitation of motion on repetitive use.  There was 
abnormal tracking of the patella, along with crepitus and 
grinding; there was no instability.  The report indicates a 
diagnosis of right knee mild degenerative joint disease, with 
moderate effects following chores and shopping.  The report 
also indicated that the veteran's right knee disability 
"prevents" exercise, sports, and recreation; had moderate 
impact on travel; mild impact on bathing, dressing, grooming, 
and "toileting"; and no impact on "feeding."  

(i.)  Diagnostic Code 5257

With regard to right knee instability, the February 2005 VA 
examination report indicates that there was no instability.  
In addition, there is no evidence that recurrent subluxation 
was identified.  These findings appear to be consistent with 
the medical evidence of record over the years, which document 
numerous complaints pertaining to the right knee, with but no 
objective evidence of instability.     

Specifically, a January 2001 treatment record shows that the 
veteran complained of knee pain, swelling, popping and 
hyperextension.  However, no such symptoms were noted on 
clinical review.  A VA medical record dated in May 1998 was 
negative for any finding of subluxation or lateral 
instability.  The report of a November 1997 VA general 
medical examination shows complaints of right knee 
instability, redness, heat, locking, and popping, with the 
absence of clinical findings thereof.  

In short, the Board is confronted with a record showing 
numerous complaints made by the veteran, with no objective 
medical findings consistent therewith.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole. See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). In this case, there is no 
evidence, aside from the veteran's self reports, of 
instability of the right knee.  The Board finds the veteran's 
own reports to be self-serving and lacking in credibility.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

In the absence of clinical evidence of either recurrent 
subluxation or lateral instability, notwithstanding the 
veteran's assertions to the contrary, Diagnostic Code 5257 is 
in this instance not relevant to an evaluation of the 
severity of the veteran's right knee disability.  A 
compensable evaluation is not appropriate under Diagnostic 
Code 5257 when instability is not demonstrated.  See 
38 C.F.R. § 4.31, which provides for the assignment of a 
noncompensable (zero percent) evaluation where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code and the requirements for a compensable 
evaluation are not met.  

(ii)  Diagnostic Code 5003

As has been discussed in the law and regulations section 
above, arthritis is rated based on limitation of motion of 
the affected joint; if limitation of motion is 
noncompensable, a 10 percent rating is warranted based on x-
ray evidence of arthritis.

The report of the February 2005 VA examination shows that the 
veteran accomplished right knee range of motion from 0 (zero) 
degrees to 90 degrees.  
Such motion is noncompensable under Diagnostic Codes 5260 and 
5261.  
As discussed in the law and regulations section above, under 
Diagnostic Code 5260, leg flexion limited to 60 degrees is 
noncompensable; under Diagnostic Code 5261, leg extension 
limited to 5 degrees is noncompensable.

Earlier medical records similarly do not support the award of 
increased compensation.  A VA medical record dated in May 
1998 notes that right knee range of motion was within normal 
limits.   The report of a November 1997 VA general medical 
examination shows that right knee range of motion was from 0 
(zero) degrees to 125 degrees.  There is no medical evidence 
of limitation of motion of the right knee which is 
compensable under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  

The report of the February 2005 VA examination references 
degenerative joint disease, and indeed the disability has 
been characterized for rating purposes as encompassing 
degenerative joint disease.  X-rays of the right knee taken 
in April February 2005 in conjunction with the VA examination 
revealed mild degenerative joint disease.  Under Diagnostic 
Code 5003, arthritis of the knee is awarded a 
10 percent rating when, as here, limitation of motion is 
noncompensable.  In such circumstances, a 10 percent 
disability rating is appropriate for the veteran's right knee 
arthritis under Diagnostic Code 5003. 

DeLuca considerations

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005).

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

With reference to arthritis, as discussed above, the 
objective evidence of record indicates that on examination in 
February 2005, there was noncompensable limitation of motion 
with few objective findings of right knee symptomatology.  
Although the veteran is deemed by medical examiners to be 
limited in her physical activities, a review of the record 
indicates that such is due to other caused, to include 
service-connected fibromyalgia, which is currently evaluated 
as 50 percent disabling.  Indeed, the veteran's various 
service-connected disabilities have been assigned a combined 
rating of 100 percent, indicating total disability.   
The Board finds no basis for concluding that any functional 
impairment caused by the veteran's right knee disability is 
not sufficiently contemplated by the 10 percent rating 
currently in effect.  Accordingly, additional compensation 
may not be assigned under 38 C.F.R. §§ 4.40. 4.45 and/or 
4.59.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The 10 percent disability rating for the veteran's right knee 
disability has been made effective as of August 27, 1994, the 
day after she left military service.  The objective medical 
evidence does not demonstrate that during any period 
thereafter the knee disability was of such level of severity 
as to warrant the assignment of a disability rating in excess 
of 10 percent.  There is no evidence that, during the period 
in question, the veteran's right knee was manifested by even 
slight subluxation or lateral instability (Diagnostic Code 
5257).  Nor is there evidence of degenerative joint disease 
of sufficient severity as to limit range of motion of the 
knee to such an extent that a disability rating in excess of 
10 percent could be assigned under (Diagnostic Codes 5003, 
5260, and/or5261).  

Extraschedular consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993), and Bagwell v. 
Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
3.321(b)(1) (2005).

In this case, the veteran has been in receipt of a combined 
100 percent rating for a decade, so to some extent the matter 
of an extraschedular rating is a moot point.  For the sake of 
completeness, the Board will discuss the matter. 

Neither the veteran nor her representative has identified any 
factors that may be considered to be exceptional or unusual, 
with particular regard to the veteran's right knee 
disability, and the Board has been similarly unsuccessful.  

The record does not show that the veteran has required 
frequent hospitalizations for treatment for her right knee 
disability.  To the contrary, there is no evidence that the 
veteran has at any time since leaving military service been 
hospitalized for treatment of her right knee disability.  

In addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
In that regard, the Board notes that service connection has 
been established for numerous disorders.  While the veteran 
may be unemployable, the evidence does not demonstrate that 
the right knee disability, in and of itself, markedly 
interferes with employment.  As noted in the Board's 
discussion of a schedular rating above, there is little 
objective evidence of right knee pathology.  Any occupational 
impairment specifically resulting from her right knee 
disorder is specifically contemplated in the 10 percent 
rating currently assigned for that disability.   See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's service-connected right knee disorder presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005).  Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

In summary, the Board finds that a noncompensable rating 
(zero percent) is appropriate for right knee impairment under 
Diagnostic Code 5257, and a separate 10 percent rating is 
appropriate for right knee arthritis under Diagnostic Code 
5003.  These two ratings, when added, total 10 percent, which 
is the currently assigned disability rating.

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating, in excess of the 10 percent rating current assigned 
therefor, for her right knee disorder.  



	(CONTINUED ON NEXT PAGE)


3.  Entitlement to an increased disability rating for 
service-connected fracture residuals, with minimal 
displacement of the distal ends of the third and fourth 
metatarsals, currently evaluated as 10 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
disability ratings are set forth above and need not be 
repeated.

Assignment of diagnostic code

The veteran's service-connected disability, characterized for 
rating purposes as residuals, left foot and ankle trauma, 
fracture, with minimal displacement of the distal ends of the 
third and fourth metatarsals, is currently rated by the RO 
under Diagnostic Code 5284 [foot injuries, other].  This 
diagnostic code is a "catch-all" provision which covers 
various foot injury residuals.  It therefore is an 
appropriate standard by which to evaluate the veteran's left 
foot disability.  

The Board additionally observes that Diagnostic Codes 5283 
[tarsal, or metatarsal bones, malunion or nonunion] is 
arguably appropriate, since the disability encompasses 
displacement of the distal ends of the third and fourth left 
metatarsals.  However, there is no medical evidence of either 
malunion or nonunion of the left third and fourth 
metatarsals.  Specifically, x-rays of the left foot in 
February 2005 were negative.  In any event,  the rating 
criteria under both diagnostic code 5283 and 5284 are 
identical.

The Board can identify nothing in the evidence to suggest 
that any other diagnostic code or codes would be more 
appropriate, and the veteran has not requested that any other 
diagnostic code be used.



Schedular criteria

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, foot injuries 
productive of moderate impairment are rated as 10 percent 
disabling.  Foot injuries productive of moderately severe 
impairment are rated as 20 percent disabling.  Foot injuries 
productive of severe impairment are rated as 30 percent 
disabling.  Actual loss of the foot is rated as 40 percent 
disabling.  Identical ratings are appropriate for such levels 
of impairment under Diagnostic Code 5283 for malunion or 
nonunion of the tarsal or metatarsal bones.

Analysis

Schedular rating

The report of the most recent clinical evaluation of the 
veteran's left foot, which was that conducted on VA 
examination in February 2005, shows that she complained at 
that time of not being able to stand for more than 15 to 30 
minutes, being unable to walk more than a few yards, and 
experiencing pain, tenderness, and instability in all five 
toes of the left foot.  There was limited motion of all five 
toes of the left foot, along with swelling and stiffness.  
She reported flareups, at least weekly, usually lasting one 
to two days, and indicated that she was unable to walk during 
rainy weather due to pain, aches, and cramping.

On physical examination, motion of the toes of the left foot 
was painful, with tenderness and muscle atrophy the toes 
noted.  X-ray examination of the left foot was negative, with 
the structures and joint spaces appearing intact.  The 
examination report also shows that there was left foot 
fatigability, but that there was no crepitus, edema or 
effusion.  Thus, the report objectively shows some foot pain.  
However, there was no x-ray evidence of fracture residuals.  
Previous report are similar.  For example, the report of the 
November 4, 1997 VA examination  includes a diagnosis of left 
foot arthralgia without objective findings.  

Taking into consideration the evidence of record, the Board 
finds that the veteran's service-connected left foot 
disability is most appropriately described as moderate.  
There is objective as well as subjective evidence of foot 
pain; however, there is no evidence of any fracture 
residuals, and there is no objective evidence of any specific 
symptomatology other than pain.  Based on this record, the 
Board finds that the veteran's service-connected left foot 
disability is 10 percent disabling. 

DeLuca considerations

As noted previously, VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability.  See 38 
C.F.R. §§ 4.40, 4.45 (2005); DeLuca, supra.

However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, such as 
with Diagnostic Code 5284, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 do not apply.  See Johnson, supra.  

Fenderson considerations

Since the veteran is appealing the initial assignment of a 
disability rating, the provisions of Fenderson, supra, 
whereby "staged" ratings can be assigned, are accordingly 
for application.

The currently assigned 10 percent disability rating has been 
made effective as of the day after the veteran left military 
service, August 27, 1994.  The medical evidence, discussed 
above, does not show that the veteran's left foot disability 
was  productive of such impairment as to warrant a rating in 
excess of the current 
10 percent rating assigned for this disability since that 
date.

Extraschedular consideration

The considerations guiding extraschedular ratings are set 
forth above, and need not be repeated.

The record does not show that the veteran has been 
hospitalized for treatment of the left foot disability.  In 
addition, marked interference with employment, beyond that 
contemplated in the schedular criteria, is not demonstrated.  
As noted above, the veteran is in receipt of a 100 percent 
rating due to numerous disabilities.  Any occupational 
impairment specifically resulting from her left lower 
extremity disorder is specifically contemplated in the 10 
percent rating currently assigned for that disability.  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

Conclusion

In summary, the Board finds that a disability rating in 
excess of the 10 percent rating current assigned for her left 
lower extremity disorder.  


ORDER

Service connection for left eye injury residuals is denied.

An increased disability rating for status post patella 
bursectomy, right knee, with degenerative joint disease, is 
denied.

An increased disability rating for fracture residuals, with 
minimal displacement of the distal ends of the third and 
fourth metatarsals, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


